DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/470,974, US Patent No. 10,483,540, US Patent No. 10,522,823 and US Patent No. 10,693,136 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a lithium complex oxide secondary particle comprising, among other things, a graded Co concentration part on a surface of the secondary particle, a uniform Co concentration part in an inner side of the surface and wherein the secondary particle has at least one peak generated from LiCoO2 during XRD analysis, wherein the secondary particle has a ratio of peak intensity (I531) around 531 eV and peak intensity (I528) around 528.5 eV during an O 1s core-level spectrometry that is obtained through XPS measurement and the ratio is I531/I528 ≤ 2.
The closest prior art is Lee et al. (US 2014/0205898) which discloses a composite cathode active material comprising a concentration of cobalt having a gradient continuously decreasing from the single coating layer to a center of the core of a particle (Title, Abstract, [0027]-[0031]).  However, as convincingly argued by the applicants in the Remarks filed 8/14/2020 on P6-12, the claimed ratio I531/I528 is obtained as a result of the production method of the secondary particles in the instant application and, thus, is not obtained in the prior art.  Further, none of the prior art teach or suggest the claimed features of the secondary particle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/2/2021